228 F.2d 959
UNITED STATES of America ex rel. Larry J. GRAY, Appellant,v.Walter TEES, Warden, Eastern State Penitentiary.
No. 11686.
United States Court of Appeals Third Circuit.
Argued December 22, 1955.
Decided December 22, 1955.

Harry R. Back, Philadelphia, Pa., for appellant.
Emanuel Weiss, Reading, Pa. (Henry M. Koch, District Attorney, Edward Youngerman, Asst. Dist. Atty., Reading, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the record from the United States District Court for the Eastern District of Pennsylvania, and was argued by counsel.


2
On consideration whereof, it is now here ordered and adjudged by this Court that the judgment of the said District Court in this case be, and the same is hereby affirmed, it appearing that the appellant has failed to exhaust his state remedies.